                                          Case 4:19-cv-07415-KAW Document 22 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MAURICIO PABA SERJE, et al.,
                                   7                                                       Case No. 4:19-cv-07415-KAW
                                                        Plaintiffs,
                                   8                                                       ORDER TO SHOW CAUSE TO
                                                 v.                                        PLAINTIFFS
                                   9
                                         RAPPI, INC., et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on November 8, 2019. (Dkt. No. 1.) On June 3, 2020, the Court

                                  14   extended Plaintiff’s deadline to complete service of the complaint and summons on Defendants to

                                  15   August 5, 2020. (Dkt. No. 17.) To date, no proof of service has been filed. On July 20, 2020, the

                                  16   Court granted Plaintiff’s counsel’s motion to withdraw, such that Plaintiffs are now pro se. (Dkt.

                                  17   No. 19.) There is a case management conference scheduled for October 6, 2020, but Plaintiffs did

                                  18   not file a case management statement seven days prior as required.

                                  19          IT IS HEREBY ORDERED that by no later than October 30, 2020, Plaintiff shall show

                                  20   cause, in writing, why this matter should not be dismissed for failure to comply with the deadline

                                  21   to complete service on Defendant or to file a Motion for Administrative Relief. Alternatively,

                                  22   Plaintiffs may dismiss their case voluntarily and without prejudice.

                                  23          Finally, the case management conference scheduled for October 6, 2020 is VACATED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 2, 2020

                                  26                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  27                                                   United States Magistrate Judge
                                  28
